UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STORME ESAN JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-
cr-00404-RWT-2)


Submitted:   March 31, 2011                 Decided:   April 21, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wein, THE LAW OFFICES OF MICHAEL WEIN, Greenbelt,
Maryland, for Appellant.    Bryan E. Foreman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Storme       Esan        Jordan       pled     guilty         to     effecting

transactions        with     an     access       device     issued     to     another,       in

violation of 18 U.S.C. § 1029(a)(5) (2006), conspiracy to commit

access    device      fraud,       in    violation     of     18    U.S.C.     § 1029(b)(2)

(2006), and aggravated identity theft, in violation of 18 U.S.C.

§ 1028A (2006).         The district court imposed concurrent sentences

of sixty-three months’ imprisonment on the access device counts,

followed by a consecutive twenty-four month term on the identity

theft count.        Consistent with the plea agreement, the court also

ordered restitution in the amount of $987,977.00 and forfeiture

of itemized property and currency.

               On   appeal,       counsel     has     filed    a     brief        pursuant   to

Anders v. California, 386 U.S. 738 (1967), noting no meritorious

issues,       but   nevertheless          challenging       the      sentencing       court’s

consideration         of     hearsay         information           under      Crawford       v.

Washington, 541 U.S. 36 (2004), and claiming that counsel may

have provided ineffective assistance by failing to warn Jordan

of the possibility of deportation.                    See Padilla v. Kentucky, 559

U.S.          , 130 S. Ct. 1473, 1483 (2010).                      Counsel supplemented

the Anders brief, citing United States v. Leftwich, 628 F.3d
665    (4th    Cir.     2010),      and    requested        remand     to     identify       the

precise       statute      under    which     the     court        imposed    restitution.

Jordan did not file a pro se supplemental brief.                            The Government

                                                 2
declined    to     file    a    brief.      Finding      no    reversible    error,      we

affirm.

                First, consideration of reliable hearsay evidence was

not erroneous.        United States v. Love, 134 F.3d 595, 607 (4th

Cir. 1998).        Furthermore, Crawford has not been held to make the

Confrontation       Clause        applicable      to     sentencing.        See    United

States v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005); United

States     v.    Roche,     415 F.3d 614,    618    (7th Cir.    2005);      United

States v. Luciano, 414 F.3d 174, 179 (1st Cir. 2005); United

States v. Martinez, 413 F.3d 239, 243-44 (2d Cir. 2005).                            Next,

the record reveals that Jordan read, reviewed with counsel, and

understood the plea agreement, which specifically provided that

Jordan was        subject      to    possible     deportation     or   other      loss   of

immigration rights.            Furthermore, in his Rule 11 hearing, Jordan

verified his understanding that he faced deportation as a result

of his guilty plea.                 Finally, we decline counsel’s suggestion

that   a   remand    for       identification      of    the    statute   under     which

restitution was imposed is appropriate.                        The sentencing court

properly considered the probation officer’s accounting of losses

to the victims, Jordan’s economic circumstances, and the plea

agreement’s stipulation to restitution in imposing an authorized

restitution order.

                In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                             3
appeal.     We therefore affirm Jordan’s conviction and sentence.

This court requires that counsel inform Jordan, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Jordan requests that a petition be filed,

but counsel believes that such filing would be frivolous, then

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Jordan.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        4